Citation Nr: 0836032	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
disabling for degeneration of the right shoulder with 
surgical hardware.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966, March 1967 to March 1969, and July 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
in Wichita, Kansas, which assigned an initial 20 percent 
disability rating for degeneration of the right shoulder with 
surgical hardware.


FINDINGS OF FACT

1.  The veteran is right-hand-dominant. 

2.  Since his date of claim, the veteran's service-connected 
degeneration of the right shoulder with surgical hardware is 
not productive of recurrent dislocations.  He has guarding on 
internal rotation but does not have frequent episodes of 
guarding of all arm movements.  His right shoulder is 
painful; his range of motion is above shoulder level; he has 
additional limitation of motion of rotation with repetition 
due to pain; the right shoulder is stable without laxity; and 
there is no fibrous union, no nonunion, no loss of humeral 
head, and no ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent 
for degeneration of the right shoulder with surgical hardware 
are not met.  38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5202 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The present claim arises from an initially-granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2004 satisfied the first three duty 
to notify provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, and more recently in Goodwin v. Peake, the Court 
held that in cases-like this one-where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Goodwin, 22 Vet. App. 
128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the 
veteran has neither alleged nor demonstrated that he has been 
prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. 
at 136; Dunlap, 21 Vet. App. at 119.  Regarding the 
disability rating, VA requested and obtained all information 
from the veteran to support his claim and granted service 
connection.  There is no indication any other evidence exists 
to support a higher disability rating.  Thus, the VCAA's 
purpose has been effected and any error is non-prejudicial.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  The veteran provided 
additional private medical records, which are associated with 
the file.  The Board finds that VA has obtained all records 
the veteran has identified.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
March 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected right shoulder degeneration with 
surgical hardware since he was last examined.  See 38 C.F.R. 
§ 3.327(a).  It is the objective symptoms of the disability 
that guide VA's assignment of a rating.  All these factors 
were completely addressed in the VA examination and remain 
correct evaluations of the veteran's disability.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95, summary 
available at 60 Fed. Reg. 43186-01 (1995).  The March 2005 
examination is an adequate base upon which the July 2005 
rating decision stands.  Both pre- and post-VA examination 
treatment records are consistent with the examination and 
thus, the Board finds that no further action is needed.

II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's right shoulder disability is currently rated as 
20 percent disabling under DC 5202, other impairment of the  
humerus.  See 38 C.F.R. § 4.71a.  The veteran is right-
handed, and this disability affects his major upper 
extremity.  See 38 C.F.R. § 4.69.  As the RO rated the 
veteran's disability at 20 percent, the Board only considers 
ratings at or above that percentage.  

The rating criteria for other impairment of the humerus are 
as follows: 20 percent rating when there is recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level; 
30 rating percent when there is recurrent dislocation at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements; 50 percent rating for a fibrous union of 
the humerus; 60 percent rating for a nonunion of the humerus 
(false flail joint); and 80 percent rating for loss of head 
of the humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202.  
Under DC 5202, 80 percent is the highest disability rating 
possible.  See id.

The veteran underwent a VA examination in March 2005.  The VA 
examination states the veteran does not experience recurrent 
shoulder dislocations and only on the internal rotation does 
it mention guarded movement or additional limitation of 
motion on repetitive use.  The internal rotation is one of 
four components of the physical examination to determine the 
severity of musculoskeletal disability of the shoulder.  The 
others are flexion, abduction, and external rotation.  See 38 
C.F.R. § 4.71, Plate I; Id. § 4.71a, DC 5202.  

There was no fibrous union, no nonunion, and no loss of 
humeral head.  The VA examination notes that the veteran's 
right shoulder is "stable without laxity on exam and level 
with left shoulder."  The x-ray study associated with the VA 
examination reflects "marked and advanced degenerative 
changes with joint space narrowing, sclerotic border, 
osteophyte formation and spur formation," along with the 
orthopedic screw.  None of this shows recurrent dislocation 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements, which would support a higher 
rating for the veteran's disability.  See 38 C.F.R. § 4.71a, 
DC 5202.  The present rating at 20 percent disability under 
DC 5202 is the highest rating appropriate to the facts of 
this case.

The Board also considers whether a higher initial evaluation 
is warranted under other DCs, such as DC 5010, pertaining to 
traumatic arthritis.  Traumatic arthritis, confirmed by x-ray 
findings, is rated as degenerative arthritis. 38 C.F.R. § 
4.71(a), Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Normal ROM of the shoulder is flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  On flexion, the veteran's active ROM was 0 to 
120 degrees with pain beginning at 66 degrees and ending at 
84 degrees.  Passive ROM was 0 to 140 degrees with pain 
beginning at 104 degrees and ending at 90 degrees.  There was 
no additional limitation of motion on repetitive use.  On 
abduction, the veteran's active ROM and passive ROM was 0 to 
160 degrees with no report of pain.  There was no additional 
limitation of motion on repetitive use.  On external 
rotation, the veteran's active ROM was 0 to 35 degrees with 
pain beginning at 30 degrees and ending at 0 degrees.  
Passive ROM was 0 to 40 degrees with pain beginning and 
ending at 30 degrees.  There was no additional limitation of 
motion on repetitive use.  On internal rotation, the active 
ROM was 0 to 75 degrees with pain beginning and ending at 65 
degrees.  Passive ROM was 0 to 84 degrees with pain beginning 
and ending at 65 degrees.  There was additional limitation of 
motion on repetitive use with pain as the most responsible 
factor.  The veteran's ROM does not qualify him for an 
increased rating under DC 5201 as he is mobile above shoulder 
level.  See 38 C.F.R. § 4.71a, DC 5201.  Only a ROM below the 
shoulder level would qualify him for increased compensation 
under DC 5201.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The March 2005 VA examination, along with other evidence, 
reveals that the veteran experiences "significant effects" 
on his occupation, has problems lifting and carrying, lack of 
stamina, and decreased strength and pain in his upper 
extremity.  The veteran displayed pain on forward flexion, 
shoulder abduction, and external rotation, but there was no 
additional limitation due to weakness or following repetitive 
motion.  The veteran did, however, experience additional 
limitation of motion with repetition due to pain on the 
internal rotation.  Even with the consideration of pain, the 
veteran's right shoulder motion was not limited to midway 
between the side and shoulder level, which is required for a 
30 percent rating.  38 C.F.R. § 4.71, DC 5201.

DC 5200 does not apply, as the VA examination states there 
was no shoulder ankylosis.  See 38 C.F.R. § 4.71a, DC 5200 
(ankylosis of scapulohumeral articulation).  There is 
evidence of scapular impairment, appearing in this case as a 
"single bone screw near the glenoid of the right scapula," 
but there is no dislocation, nonunion, or malunion of the 
clavicle or scapula to warrant application of DC 5203.  The 
veteran is properly rated as 20 percent disabled under DC 
5202.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right shoulder 
disability does not more closely approximate a 30 percent 
rating.  See 38 C.F.R. § 4.7.  The Board notes that the facts 
of this case raise the issue of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  The VA examination notes 
interference with the veteran's employment, but the veteran 
states he can hide his condition for employment purposes and 
has not reported frequent hospitalization.  See Barringer v. 
Peake, No. 06-3088, 2008 WL 4210789 (Vet. App. Sept. 16, 
2008).  In addition, the veteran's shoulder does not 
dislocate with any frequency.  Marked interference with 
employment and frequent hospitalization could qualify the 
veteran for an extra-schedular rating, but the evidence in 
this case does not support referral to the Compensation and 
Pension Service for an extraschedular rating.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); VAOGCPREC 6-96, summary 
available at 61 Fed. Reg. 66748-02, 66749 (1996).  
Furthermore, the Board has considered "staging" the periods 
of the veteran's disability but finds assigning different 
ratings to any periods of the veteran's disability to be 
inappropriate in this case.  See Hart, 21 Vet. App. at 510.  
The preponderance of the evidence is against this claim and 
thus, the benefit-of-the-doubt rule does not apply in this 
case.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling for degeneration of the right shoulder with 
surgical hardware is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


